1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3
                                               ***
4
      KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
5
                                      Petitioner,                   ORDER
6           v.
7
      WILLIAM GITTERE, et al.,
8
                                  Respondents.
9

10

11         In this capital habeas corpus action, Petitioner Kevin James Lisle has filed, pro se,
12   a motion to waive further proceedings and voluntarily dismiss this action. (ECF No. 359.)
13   The Court has determined that Petitioner’s motion raises the questions of whether
14   Petitioner is competent to make such a waiver and whether his waiver is knowing,
15   intelligent and voluntary, and the Court has determined that a mental health examination
16   of Petitioner is necessary in order to resolve those questions. (See ECF No. 358 (Order
17   entered June 20, 2019).) Respondents and the Federal Public Defender (“FPD”) entered
18   a stipulation (ECF No. 362), and the Court approved the stipulation (ECF No. 363),
19   establishing a procedure for the mental health examination. On November 4, 2019, the
20   Court appointed an expert, Dr. Melissa Piasecki, to conduct the mental health
21   examination. (ECF No. 382.) Dr. Piasecki’s report was originally due December 31, 2019
22   (ECF No. 382), but that deadline was extended to the end of February of 2020—actually
23   March 2, 2020, as February 29 was a Saturday—by a stipulation approved by the Court
24   (ECF No. 384). Dr. Piasecki’s report has not been filed.
25   ///
26   ///
27   ///
28   ///
1          It is therefore ordered that, no later than March 10, 2020, the parties are to either

2    file Dr. Piasecki’s report and supporting documents as described in paragraphs 14 and

3    15 of the July 5, 2019 stipulation and order (ECF No. 363), or file a joint statement or

4    stipulation explaining the delay and proposing a new schedule.

5

6          DATED THIS 4th day of March 2020.
7

8
                                              MIRANDA M. DU,
9                                             CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
